UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:7/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJuly 31, 2013(Unaudited) DWS Latin America Equity Fund Shares Value ($) Equity Securities 99.3% Belgium 3.9% Anheuser-Busch InBev NV (ADR)(Cost $15,905,829) Brazil 58.1% Banco Bradesco SA (ADR) (a) Banco do Brasil SA BB Seguridade Participacoes SA* BM&F BOVESPA SA Brasil Pharma SA* Braskem SA "A" (Preferred)* 52 BRF SA Companhia Brasileira de Distribuicao Grupo Pao de Acucar "A" (Preferred) Companhia de Bebidas das Americas (ADR) (Preferred) (a) Companhia de Bebidas das Americas (Preferred) Gafisa SA* Gerdau SA (Preferred) Grupo BTG Pactual (Units) Itau Unibanco Holding SA (Preferred) Itausa - Investimentos Itau SA (Preferred) Lojas Americanas SA (Preferred) OdontoPrev SA Raia Drogasil SA TOTVS SA Ultrapar Participacoes SA Vale SA Vale SA (Preferred) (Cost $260,424,460) Chile 2.8% Banco de Chile CFR Pharmaceuticals SA Corpbanca SA (Cost $13,062,791) Colombia 4.6% Almacenes Exito SA Ecopetrol SA Ecopetrol SA (ADR) (a) Grupo de Inversiones Suramericana SA (Cost $19,505,240) France 1.0% Edenred(Cost $4,170,655) Luxembourg 1.5% Tenaris SA (ADR) (a) (b) (Cost $5,356,507) Mexico 14.6% Bolsa Mexicana de Valores SA Cemex SAB de CV (ADR) (a) Corporativo Fragua SAB de CV Fomento Economico Mexicano SAB de CV (Units) Grupo Carso SAB de CV "A1" Grupo Financiero Inbursa SAB de CV "O" Grupo Herdez SAB de CV Grupo Mexico SAB de CV "B" Promotora y Operadora de Infraestructura SAB de CV* (Cost $51,403,400) Panama 3.6% Copa Holdings SA "A"(Cost $10,458,134) Peru 3.4% Grana y Montero SA (ADR)* (a) Inretail Peru Corp.* (Cost $16,809,093) Puerto Rico 2.0% Popular, Inc.*(Cost $8,183,011) Spain 0.6% Prosegur Cia de Seguridad SA (Registered)(Cost $2,775,764) United States 3.2% First Cash Financial Services, Inc.* (b) Kansas City Southern (Cost $14,141,153) Total Equity Securities (Cost $422,196,037) Units Value ($) Other Investments 0.1% Brazil TOTVS SA (Debenture Unit), 3.5%, 8/19/2019 (c) (Cost $657,478) Shares Value ($) Securities Lending Collateral 7.1% Daily Assets Fund Institutional, 0.10% (d) (e) (Cost $30,592,159) Cash Equivalents 0.7% Central Cash Management Fund, 0.05% (d) (Cost $2,964,201) % of Net Assets Value ($) Total Investment Portfolio (Cost $456,409,876) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $462,899,982.At July 31, 2013, net unrealized depreciation for all securities based on tax cost was $2,066,112.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $38,261,538 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $40,327,650. (a) All or a portion of these securities were on loan.The value of securities loaned at July 31, 2013 amounted to $30,194,674 which is 7.0% of net assets. (b) Security is listed in country of domicile.Significant business activities of company are in Latin America. (c) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities").Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933.The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security.Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell.This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund.The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets TOTVS SA (Debenture Unit) September 2008 (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2013 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Equity Securities Belgium $ $
